Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action on claims 1-19, filed 2/25/22.
Rejection Withdrawn-Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 13-19 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant argues the examiner does not understand the invention and the term is clear. 
Applicant points to a definition in the spec (para 33) that defines naked nucleic acid and the rejection is withdrawn. 

Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112

Claims 2-11 and 13-21 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 21 (and including dependent claims 2-11 and 13-19) are newly presented independent claims (based on prior claims 1 and 12). It is not clear what corresponds to the two steps recited in the preamble as there are 6 (contacting or applying) steps in claim 20 and 3 steps in claim 21 and it is also not clear preamble adds to the claims and must be considered or if the method steps dominate and does not add to patentability. The claims are treated by the steps listed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Leclercq et al.  et al. (European Journal of Pharmaceutical Sciences, 155:105559, 2020), CDC (2020, website selected pages) and Lant (US 2017/0355930).
Regarding claim 21, Leclercq et al.  discloses a method of inactivating viral genetic material against transmission to human body by mechanical vectors within a treating space outside said human body (Abstract, we present the development of an effective viricidal and biocidal solution to prevent from the spread of infectious diseases through contact with contaminated surfaces. The disinfectants, based on equimolar mixtures of didecyldimethylammonium chloride; dodecyloctaglycol, and cyclodextrin (CD), show synergistic effects against enveloped viruses (RSV, HSV-1, VACV) and fungi (C. albicans), and additive responses against bacteria (P. aeruginosa); where present (Pg. 1, right-hand column first paragraph, The disinfecting process requires the use of chemical biocides and viricides to inactivate pathogens on surfaces; Pg. 1, right-hand column second paragraph-Pg. 2, left-hand column, first paragraph, the didecyldimethylammonium chloride ... to prevent and control viral infections due to its ability to disorganize and to disrupt the envelopes of viruses is associated with detergents, such as dodecyloctaglycol (C12E8), making the detergent-disinfectant combination ideal ... systems would demonstrate synergistic effects against enveloped viruses as these compounds act on the same target ... These synergistic mixtures could then be highly helpful for prevention of viral respiratory illnesses, since a boosted activity allows: (i) a faster eradication of viruses ... and (iii) a complete and broad-spectrum eradication to avoid spread of resistant pathogens (e.g. bacteria and fungi); and applying to said treating space an agent inactivating mechanical vectors (Pg. 1, right-hand column first paragraph, The disinfecting process requires the use of chemical biocides and viricides to inactivate pathogens on surfaces; Pg. 1, right-hand column second paragraph-Pg. 2, left-hand column, first paragraph, (DiC 10][Cl]/C12E8/CD systems ... These synergistic mixtures could then be highly helpful for prevention of viral respiratory illnesses, since a boosted activity allows: (i) a faster eradication of viruses ... and (iii) a complete and broad-spectrum eradication to avoid spread of resistant pathogens (e.g. bacteria and fungi). 
Leclercq et al. also teach that coronavirus is a known pathogen and surfaces must be systematically cleaned to avoid transmission. (Introduction, spanning col 1 and 2).
Regarding claim 13, modified Leclercq et al.  discloses the method of Claim 12, and Leciercq further discloses wherein said surface a lipid molecule degrading agent comprises: detergent (Pg. 1, left-hand column, last paragraph, [DiC 10][Cl]/C12E8/CD systems; Pg. 1, left-hand column, second paragraph, the detergent-disinfectant combination).

Leclercq et al.  does not explicitly teach a naked viral genetic material; detoxifying surfaces of substances detrimental to enzymes, where present; and contacting the naked viral genetic material with a naked viral genetic material inactivating agent effective to break the naked viral genetic material into smaller components or shampoo.
For claim 21 and 16, CDC is in the art of environmental infection control (Title) and teaches detoxifying substances detrimental to enzymes, where present (Pg. 109, fourth paragraph, a reducing agent (i.e., sodium thiosulfate [Na2S203]) needs to be added to neutralize residual chlorine or other halogen).
For claim 16, it would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Leclercq et al.  to include wherein said agent inactivating mechanical vectors comprises: shampoo and antifungal medication, since where the general conditions of the claim are disclosed in the prior art (CDC, Pg. 93, fourth and last paragraph, Several studies have documented the presence of diverse microbial populations, primarily bacteria and fungi, in carpeting, the variety and number of microorganisms tend to stabilize over time ... Both vacuuming and shampooing or wet cleaning with equipment can disperse microorganisms to the air; Pg. 94, third paragraph, fungicidal and/or bactericidal chemicals. ... may help to reduce the overall numbers of bacteria or fungi present in carpet; see Para. [0037] of the instant application, mechanical vectors, such as mold ... and bacteria), including shampooing with an antifungal agent involves only routine skill in the art. The motivation of doing so would be to include inactivate viruses that are stuck in carpeted surfaces. 

For claims 17-19, Lant is in the art of detergent (Para. (0005]) and teaches a naked viral genetic material inactivating agent effective to break the naked viral genetic material into smaller components (Para. [0005) cleaning compositions that include a nuclease enzyme; Para. [0030] The cleaning composition may be selected from the group of ... detergents; Para. [0033] The nuclease enzyme is an enzyme capable of cleaving the phosphodiester bonds between the nucleotide sub-units of nucleic acids. The nuclease enzyme herein is preferably a deoxyribonuclease or ribonuclease; see Para. [0040] of the instant application, A genetic material inactivating step effective against RNA and DNA ...RNase ... catalyzes the degradation of RNA ... An inactivating agent for DNA is variously known as DNA-ase).
While claim 19 contains the product by process limitation of obtained as natural microbial lysates from beneficial microorganisms, the prior art has the same function. If there is a difference, then one of ordinary skill in the art at the effective time of filing would choose nucleases that function to digest viral nucleic acid. 
One of ordinary skill in the art at the effective time of filing would familiar with virus, bacteria, and other pathogens and transfer by mechanical vectors as noted in the cited art. One of ordinary skill in the art at the effective time of filing would be motivated to combine agents and methods to control transmission as noted in Leclercq et al. (page 1, right column top).
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Leclercq et al.  to include a naked viral genetic material, since where the general conditions of the claim are disclosed in the prior art (Leclercq et al. , Pg. 1, right-hand column) and one of skill in the art at the effective time of filing would have known that disrupting the viral envelope would further expose the nucleic acid contained within. Leclercq et al. at Pg. 1, left-hand column, last paragraph, SARS-CoV-2 is an enveloped virus, meaning that the viral capsid is surrounded by a lipoprotein outer layer. These viruses are more likely to destruction with ... chemical agents (e.g. bleach, detergents, peroxides, quaternary ammonium compounds, etc.) ... Therefore, to limit the survival of viruses, disinfection and cleaning of surfaces must be systematically implemented.
 One of ordinary skill in the art at the effective time of filing would know that different virus types contain DNA or RNA.
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Leclercq et al.  to include detoxifying surfaces of substances detrimental to enzymes, where present, since where the general conditions of the claim are disclosed in the prior art SARS-CoV-2 is an enveloped virus, meaning that the viral capsid is surrounded by a lipoprotein outer layer. These viruses are more likely to destruction with ... chemical agents (e.g. bleach, detergents, peroxides, quaternary ammonium compounds, etc.) ... Therefore, to limit the survival of viruses, disinfection and cleaning of surfaces must be systematically implemented (Leclercq et al., Pg. 1, left-hand column); CDC at Pg. 109, fourth paragraph, teach a reducing agent (i.e., sodium thiosulfate [Na2S203]) needs to be added to neutralize residual chlorine or other halogen), detoxifying surfaces with sodium thiosulfate involves only routine skill in the art. The motivation of doing so would be to detoxify chlorine-based bleaches prior to enzyme treatment.
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Leclercq et al.  to include wherein said agent inactivating mechanical vectors comprises: shampoo and antifungal medication, since where the general conditions of the claim are disclosed in the prior art (CDC, Pg. 93, fourth and last paragraph, Several studies have documented the presence of diverse microbial populations, primarily bacteria and fungi, in carpeting, the variety and number of microorganisms tend to stabilize over time ... Both
vacuuming and shampooing or wet cleaning with equipment can disperse microorganisms to the air; Pg. 94, third paragraph, fungicidal and/or bactericidal chemicals. ... may help to reduce the overall numbers of bacteria or fungi present in carpet; see Para. [0037] of the instant application, mechanical vectors, such as mold ... and bacteria), including shampooing with an antifungal agent involves only routine skill in the art. The motivation of doing so would be to include inactivate viruses that are stuck in carpeted surfaces. 
Further, CDC further teaches wherein said detoxifying surfaces of substances detrimental to enzymes comprises sodium thiosulfate (Pg. 109, fourth paragraph, a reducing agent (i.e., sodium thiosulfate [Na2S203]) needs to be added to neutralize residual chlorine or other halogen; see Para. [0038] of the instant application, chlorine or other halogens are to be neutralized or removed. A detoxifying agent is formulated of thiosulfate).
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Leclercq et al.  with the teaching of CDC, the motivation being to use various detoxifying agents prior to enzyme treatment to inactivate viruses.
Thus, it would have been prima facie obvious at the effective time of filing to inactivate coronavirus by modifying the method of Leclercq et al. with shampoo, detoxifying and nuclease treatment because they are related to reducing the transfer by mechanical vector (combining similar methods) and one of ordinary skill in the art at the effective time of filing would have known that nucleic acid of pathogens can be treated to reduce mechanical vector transmission.

Applicant argues that Leclercq et al. is to enveloped viruses and not naked strand of genetic material and points to passages, and asserts that this is the single conclusion of the reference, that Lant teach bleach that teach away from the invention and the enzymes used, and that Lant does not anticipate a solution to the problem of infection by naked genetic material, and that Omeprazole court case finding supports the findings of the inventor and that the fact pattern is on point and that the two step treatment points out the difference in the prior art.
Applicant’s arguments have been fully considered and not found persuasive
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As far as Leclercq et al. not teaching the naked genetic material, the definition at para 33 in the specification includes disrupted virions. Thus, the naked nucleic acid is encompassed by the inactivating steps of Leclercq et al.
As to Lant teaching away, there are various options presented and applicant has not shown that each would lead to failure. And Lant is used in an obviousness type rejection so it cannot anticipate the claimed invention but because the material contains disrupted virus, it would be encompassed by the definition at para 33 in the spec. 
As to the Omeprazole court case findings, applicant has not clearly pointed out the analogous aspect that the combination leads to less inactivating of the virus material/naked genetic material. Absent some showing of evidence on the record, the fact pattern is not the same. 
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 21. When reading the preamble in the context of the entire claim, the recitation two steps is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leclercq et al., CDC, Lant (US 2017/0355930), as applied to claims 13, 16-19, and 21, and Baker et al. (US 2011/0070306).
Leclercq et al.  et al., CDC, and Lant have been discussed above.
Leclercq et al.  et al., CDC, and Lant do not teach to explicitly disclose a polysorbate.
For claims 14 and 15, Baker is in the art of detergent (Para. [(0016]) and teaches a polysorbate (Para. [0016] compositions of the present invention further comprise ... detergents ... the non-anionic detergent is a polysorbate surfactant).
One of ordinary skill in the art at the effective time of filing would be motivated to use detergents that have viricidal properties in a method of reducing naked viral genetic material because both have similar function and have the expectation of success knowing each can reduct transmission by mechanical vectors. 
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Leclercq et al.  et al., CDC, and Lant with the teaching of Baker, to include detergents that have viricidal activity and have the expectation of success in doing so. 
Applicant argues that the claims are not limited to the features recited and that they are patentable as being dependent on claim 21. 
Applicants arguments have been fully considered and not found persuasive
The claims are rejected over claim 21 (etc. as noted above) and include the references that address the limitations of the claim as a whole. Claim 21 is not patentable as addressed in the response above. 


Claims 20, 2, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Leclercq et al.  et al. (hereinafter, “Leclercq et al. ") in view of CDC and Lant (US 2017/0355930), and by Weisbaum (hereinafter, “Weisbaum").
Leclercq et al.  et al., CDC, and Lant have been discussed above.
Leclercq et al. also teach that coronavirus is a known pathogen and surfaces must be systematically cleaned to avoid transmission. (Introduction, spanning col 1 and 2).
Leclercq et al.  et al., CDC, and Lant fail to explicitly disclose shampoo.
Weisbaum teach that bleach is very effective at killing coronavirus as well as virtually every other germ on the planet (page 3 middle).
It would have been obvious to one of ordinary skill in the art at the time of the effective time of filing to modify Leclercq et al.  to include bleach (bleach is made from chlorine).
For claim 7, it would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Leclercq et al.  to include wherein said agent inactivating mechanical vectors comprises: shampoo and antifungal medication, since where the general conditions of the claim are disclosed in the prior art (CDC, Pg. 93, fourth and last paragraph, several studies have documented the presence of diverse microbial populations, primarily bacteria and fungi, in carpeting, the variety and number of microorganisms tend to stabilize over time ... Both
vacuuming and shampooing or wet cleaning with equipment can disperse microorganisms to the air, Pg. 94, third paragraph, fungicidal and/or bactericidal chemicals ... may help to reduce the overall numbers of bacteria or fungi present in carpet. 
The motivation of doing so would be to include inactivate viruses that are stuck in carpeted surfaces.
Regarding claim 2, Leclercq et al.  discloses the method of Claim 1, and Leclercq et al.  further discloses wherein said lipid molecule degrading agent comprises: detergent (Pg. 1, left-hand column, last paragraph, [DiC10][Cl]/C12E8/CD systems; Pg. 1, left-hand column, second paragraph, the detergent-disinfectant combination).
Regarding claim 7, Leclercq et al.  discloses the method of Claim 1, and Leclercq et al.  further discloses wherein said mechanical vector inactivating agent comprises: an antifungal medication (Pg. 1, right-hand column first paragraph, The disinfecting process requires the use of chemical biocides and virucides to inactivate pathogens on surfaces; Pg. 1, right-hand column second paragraph-Pg. 2, left-hand column, first paragraph, [DiC10][CI]/C12E8/CD systems. These synergistic mixtures could then be highly helpful for prevention of viral respiratory illnesses, since a boosted activity allows: ...a complete and broad-spectrum eradication to avoid spread of resistant pathogens (e.g. bacteria and fungi)).
Regarding claim 8, modified Leclercq et al.  discloses the method of Claim 1, but Leclercq et al.  fails to explicitly disclose wherein said surface detoxifying agent comprises: sodium thiosulfate.
CDC further teaches sodium thiosulfate (Pg. 109, fourth paragraph, a reducing agent (i.e., sodium thiosulfate [Na2S203]) needs to be added to neutralize residual chlorine or other halogen.
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Leclercq et al.  with the teaching of CDC, the motivation being to use various detoxifying agents prior to enzyme treatment to inactivate viruses so as not to interfere with further treatments..
Regarding claim 10, modified Leclercq et al.  discloses the method of Claim 1, but Leclercq et al.  fails to explicitly disclose wherein said naked viral genetic material comprises: RNA; and said naked viral genetic material-inactivating agent comprises: RNA-ase enzyme.
Lant further teaches RNA-ase enzyme (Para. [0033] ribonuclease).
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Leclercq et al.  with Lant, the motivation being to use various nucleases to inactivate viruses.
Regarding claim 11, modified Leclercq et al.  discloses the method of Claim 1, but Leclercq et al.  fails to explicitly disclose wherein said naked viral genetic material comprises: DNA; and said naked viral genetic material-inactivating agent comprises: DNA-ase enzyme.
Lant further teaches DNA-ase enzyme (Para. [0033] deoxyribonuclease).
Para. [0037] of the instant application, mechanical vectors, such as mold ... and bacteria), including shampooing with an antifungal agent involves only routine skill in the art.
Thus, shampooing with antifungal agent is routine in the art. 
Thus, it would have been prima facie obvious at the effective time of filing to inactivate coronavirus by modifying the method of Leclercq et al. with shampoo and bleach as known in the art as all methods are directed to reducing mechanical vector transmission, and have the expectation of success knowing that all the methods are known to reduce mechanical vector transmission.
Applicant argues that Leclercq et al. and Lant et al. are inapplicable, that the two steps in the preamble define the invention, that the Omeprazole support a conclusion of non-obviousness, and that the dependent claims are patentable over the patentability of claim 20.
Applicants arguments have been fully considered and not found persuasive
Leclercq et al. and Lant et al. have been discussed above and responded to in the response for claim 21. The references and rejections based on them are maintained. 
As discussed above, the Omeprazole fact pattern is not met entirely and there needs to be a showing of evidence that the combination reduces the inactivating of virus/naked genetic material. 
The rejection of claim 20 is maintained and thus the dependent claims as well. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Leclercq et al., CDC, Lant (US 2017/0355930) and Weisbaum, as applied to claims 20, 2, 7, 8, 10 and 11, and Baker et al. (US 2011/0070306).
Leclercq et al., CDC, Lant (US 2017/0355930) and Weisbaum are discussed above.
Leclercq et al., CDC, Lant (US 2017/0355930) and Weisbaum do not teach polysorbate.
For claims 3 and 4, Baker is in the art of detergent (Para. [0016]) and teaches a polysorbate compositions of the present invention further comprise ... detergents ... the non-anionic detergent is a polysorbate surfactant and TWEEN 60 (polyoxyethylenesorbitan monostearate) ... TWEEN surfactants also appear to have viricidal effects on lipid-enveloped viruses) (Para. [0016]).
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Leclercq et al.  with the teaching of Baker, the motivation being to include various detergents to inactivate viruses
Regarding claim 4, modified Leclercq et al.  discloses the method of Claim 1, and Leclercq et al.  further disclose wherein said lipid molecule degrading agent comprises: detergent (Pg. 1, left-hand column, last paragraph, [DiC10}[Cl]/C12E8/CD systems; Pg. 1, left-hand column, second paragraph, the detergent-disinfectant combination).
Baker is in the art of detergent (Para. [(0016]) and teaches polysorbate 60 (Para. [0016] TWEEN 60 (polyoxyethylenesorbitan monostearate)).
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Leclercq et al.  with the teaching of Baker, the motivation being to include various detergents to inactivate viruses (Baker, Para. [0106] TWEEN 60 (polyoxyethylenesorbitan monostearate) ... TWEEN surfactants also appear to have virucidal effects on lipid-enveloped viruses).
Applicant argues that the polysorbate is similar to detergent and not used as recited in the claims and that they are patentable as being dependent on claim 20. 
Applicants arguments have been fully considered and not found persuasive
In response to applicant's argument that polysorbate is used differently, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Here, they are both used to inactivate virus/naked genetic material.
Claim 21 is not patentable as addressed in the response above. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leclercq et al., CDC, Lant (US 2017/0355930) and Weisbaum, as applied to claims 1, 2, 7, 8, 10 and 11, and Kaneda et al. (US-20090176681).
Leclercq et al., CDC, Lant (US 2017/0355930) and Weisbaum are discussed above.
Leclercq et al., CDC, Lant (US 2017/0355930) and Weisbaum do not teach chlorine and calcium chloide.
Kaneda is in the art of detergent (Abstract) and teaches chlorine and calcium chloride (Para. [0002] The present invention relates to a bleach composition and a bleaching detergent composition; Para. [0003] a chlorine-base bleach; Para. [0123] the bleaching detergent composition of the present invention can incorporate a calcium salt ... calcium chloride and the like are more preferable and the content is preferably 0.05 to 2% by mass in the compositions). 
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Leclercq et al., CDC, Lant (US 2017/0355930) and Weisbaum with the teaching of Kaneda, the motivation being to combine elements with similar function and have the expectation of success knowing the additives have been used in the prior art.
Applicant argues that reagents of Kaneda are used for a different purpose.
Applicants arguments have been fully considered and not found persuasive
In response to applicant's argument that chlorine and calcium chloride is used differently, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Here, they are both used to inactivate virus/naked genetic material. There is no showing that the specific use by applicant has a different result.


Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Leclercq et al.  et al., CDC, Lant (US 2017/0355930), and Weisbaum as applied to claims 20, 2, 7, 8, 10 and 11, and Gori et al. (US 2017/0044468).
Leclercq et al., CDC, Lant (US 2017/0355930) and Weisbaum are discussed above.
Leclercq et al., CDC, Lant (US 2017/0355930) and Weisbaum do not teach Halogen or alpha amylase and cellulase.
For claim 6, Gori et al.  is in the art of detergent (Abstract) and teaches halogen (Paras. [0072}-{0074] a detergent composition comprising ... a metal care agent ... The metal care agent may be selected from the group consisting of: halogen such as ... chlorine).
For claim 9, Gori et al. also teaches cellulase enzyme and alpha amylase enzyme (Para. [0025] detergent formulation may contain one or more additional enzymes (such as ... amylases, ... cellulases); Para. [289, 0291] Suitable cellulases include cellulases from the genera Bacillus; Para. [0306] Suitable amylases ... may be an alpha-amylase).
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Leclercq et al., CDC, Lant (US 2017/0355930) and Weisbaum with the teaching of Gori et al. to include additives that improve the formulations used to clean surfaces. 
Thus, it would have been prima facie obvious at the effective time of filing to modify the method of Leclercq et al., CDC, Lant (US 2017/0355930) and Weisbaum with detoxifying and nuclease treatment because they are related to reducing the transfer by mechanical vector (combining similar methods) and one of ordinary skill in the art at the effective time of filing would have known that nucleic acid of pathogens can be treated to reduce mechanical vector transmission.
Applicant argues that the specification at 48 teach one thing and that Gori use it for another reason. And the patentability of claim 20, the short comings of the other references including Leclercq et al., and that the two-part treatment is non-obvious. 
Applicants arguments have been fully considered and not found persuasive
While the specification can breathe light into the claims, limitations or specific uses cannot be read into the claims as limiting. 
Here, they are both used to inactivate virus/naked genetic material. There is no showing that the specific use by applicant has a different result.
The patentability of claim 20 has been addressed above and the two step preamble has been discussed above. 
The prior art reference has been discussed and the patentability of claim 20 as well. The rejection of the claim 20 is maintained and the two step method in the preamble has been address above as well. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648   

                                                                                                                                                                                                     /Shanon A. Foley/Primary Examiner, Art Unit 1648